394 Mich. 101 (1975)
228 N.W.2d 781
KOZLOWSKI
v.
CHRYSLER CORPORATION
Docket No. 56091.
Supreme Court of Michigan.
May 8, 1975.
Kelman, Loria, Downing, Schneider & Simpson (by Robert W. Howes), for plaintiff. Lacey & Jones (by E.R. Whinham, Jr., of counsel), for defendant Chrysler Corporation. Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and William J. Szykula, Assistant Attorney General, for defendant Second Injury Fund.

ORDER
On order of the Court, the application by plaintiff-appellant for leave to appeal is considered, and the same is granted. Our review of the controlling opinion of the Workmen's Compensation Appeal Board discloses that it does not employ the correct legal standard for measuring loss of industrial use of both legs. This Court, sua sponte, pursuant to GCR 1963, 865.1(7), remands to the Workmen's Compensation Appeal Board for reconsideration of whether plaintiff has suffered the permanent and total loss of industrial use of both legs in light of Burke v Ontonagon County Road Commission, 391 Mich 103, 114; 214 NW2d 797 (1974). We retain no further jurisdiction.
SWAINSON and J.W. FITZGERALD, JJ., not participating.